Ross, J. (concurring in Justice Milonas’ dissent and dissenting in a separate memorandum).
I concur with the dissent by Milonas, J. The majority, in reducing the sentence to the minimum permissible by law, without any legal reasoning, other than the defendant’s age and her lack of a prior conviction, are in effect urging that all young defendants, without prior convictions, be sentenced to the minimum allowable sentence, regardless of the nature and no matter how heinous the act. I cannot condone such an approach. If anything, it is an encroachment on the Legislature’s prerogatives. Sentencing is a matter of discretion and should not be disturbed on appeal unless there is a clear abuse of discretion (People v Junco, 43 AD2d 266, affd 35 NY2d 419, cert den 421 US 951). Unlike the majority, the trial court saw the defendant, heard her testify and observed her demeanor. He concluded that she was not “a helpless waif”. Before leaving her apartment with the accomplice to rob the diner, she armed herself with a .22 calibre revolver and took extra ammunition. The presentencing report notes that defendant’s past history: “indicates that she has been for many years an angry, hostile young woman given to much acting out behavior [with] * * * a low threshold of frustration. Impulsive and volatile she attempts to manipulate situations to her own advantage and in the instant offense demonstrated a capacity for violence and a total disregard for the rights of other human beings.” The murder of the 44-year-old victim was the inevitable result of defendant’s intentional conduct. The victim’s wife has lost her will to live; while his daughter, not much older than defendant, has had to drop out of college and her life has become a shambles. In their haste to be sympathetic toward the defendant, the majority ignores the victims (for surely the family of the murdered man are also victims) and overlooks the fact that, even at sentencing, the defendant did not express sorrow about the tragedy she had caused. What this court said in People v Mendez (75 AD2d 400, 406), is equally applicable herein: “Most importantly * * * this defendant * * * does not have any feelings of guilt * * * [Her] complete lack of any sense of remorse or guilt clearly indicates that the sentence imposed was not only appropriate, but in no manner could it be considered an abuse of discretion * * * Any lesser sentence imposed * * * would be a corruption of justice.”